

115 S3146 IS: Flood Prevention Act of 2018
U.S. Senate
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3146IN THE SENATE OF THE UNITED STATESJune 27, 2018Mr. Carper introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Coastal Zone Management Act of 1972 to allow the District of Columbia to receive
			 Federal funding under such Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Flood Prevention Act of 2018. 2.Eligibility of District of Columbia for Federal funding under the Coastal Zone Management Act of 1972Section 304(4) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(4)) is amended by inserting the District of Columbia, after the term also includes.